          Case 4:19-cv-00033-JM Document 50 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GERBER PRODUCTS COMPANY                                                  PLAINTIFF

v.                                    No. 4:19-cv-33

MITCHELL WILLIAMS SELIG
GATES &. WOODYARD PLLC, et al                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the order entered this date granting Defendants’ motion for summary

judgment, this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 31st day of August, 2020.



                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE
